Citation Nr: 0405267	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  00-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1972 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
disagreed with the RO decision and a timely substantive 
appeal was filed.

In a January 2003 decision, the Board denied the veteran's 
claim for a rating in excess of 50 percent for PTSD. The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In an August 12, 2003 Order, the Court vacated the 
January 2003 Board decision, and remanded the case to the 
Board for further proceedings consistent with an August 2003 
Joint Motion for Remand. The Joint Motion for Remand directed 
the Board to ensure that the notice and assistance provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) are satisfied.  

The RO should be aware that veteran has raised the issue of a 
total rating based on individual unemployability due to a 
service-connected disability.  It is not clear what action, 
if any, the RO has taken on this issue, and it is hereby 
referred to the RO for any necessary action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

One of the reasons for the August 2003 Court vacate of the 
Board's January 2003 decision was that the veteran was not 
furnished proper VCAA notice.  Specifically, in the August 
2003 Joint Motion for Remand, the Board was requested to 
address identification of which portion of the evidence 
necessary to substantiate the veteran's claim VA would 
provide, and which evidence the veteran should provide.  In 
the past, the Board had been attempting to cure any VCAA 
notice deficiencies by sending the veteran a VCAA letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, it appears that the case 
must be returned to the RO for issuance of an appropriate 
VCAA notice letter. 

The Board notes here that the last VA psychiatric examination 
for rating purposes was conducted in November 2000.  In view 
of the need to return the case to the RO for VCAA notice, the 
Board believes it reasonable and appropriate to afford the 
veteran a current VA psychiatric examination to ensure a 
current record for eventual appellate review. 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should review the record 
and send an appropriate letter to 
the veteran and his representative 
to ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003). 
Specifically, the RO should also 
advise the veteran of the evidence 
necessary to substantiate his claim, 
as well as what evidence he is to 
provide and what evidence VA will 
attempt to obtain. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

2.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be clearly reported in 
terms of VA rating criteria for PTSD to 
allow for proper evaluation of the PTSD.  
A Global Assessment of Functioning (GAF) 
score should also be reported.  
 
3.  When the above actions have been 
completed, the claims file should be 
reviewed by the RO.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
claims file should then be returned to 
the Board for further appellate 
consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




